PER CURIAM.
The appellant was convicted of a robbery offense, and because this is an enumerated felony in section 775.087(2), Florida Statutes, the state concedes that under Florida Rule of Criminal Procedure 3.702(d)(12) the sentencing guidelines scoresheet should not have included an assessment of points for the possession of a firearm. The deduction of these points alters the applicable guidelines range for a nondeparture sentence, and thus requires resentencing under a corrected guidelines scoresheet. Stepps v. State, 675 So.2d 1008 (Fla.App. 1st DCA 1996). The sentence is therefore vacated, but the challenged orders are otherwise affirmed and the case is remanded.
MINER, ALLEN and WEBSTER, JJ., concur.